BUSSEY, Judge:
Jerry Gerome Harris, hereinafter referred to as defendant, was charged by Information in the Municipal Criminal Court of the City of Tulsa, Oklahoma, with the crime of Operating a Motor Vehicle While Under the Influence of Intoxicating Liquor, he waived jury trial, was found guilty and sentenced to pay a fine of Twenty-Five ($25.00) Dollars and costs, and serve one year in the County Jail, all of jail time to be suspended save and except Ten (10) days. From this judgment and sentence, he appeals.
This cause was filed on July 30, 1968, and a brief from defendant was due within Twenty (20) days thereafter. None having been filed within the time allowed by law, and the rules of this Court; or any valid extension thereof, this cause was summarily submitted on September 16, 1968, as provided in Rules 6 and 9 of this Court, 22 O.S. c. 18 Appendix, for examination for fundamental error only. See Ashby v. State, Okl.Cr., 406 P.2d 1007, and Fryar v. State, Okl.Cr., 385 P.2d 818.
Since the appeal perfected in the instant case is an appeal by transcript, the *935only question that can be considered by this Court is whether the trial court had jurisdiction of the person, subject matter, and authority to pronounce the judgment and sentence imposed.
From our examination of the record, we are of the opinion that the trial court had jurisdiction of the person, subject matter, and authority under the law to pronounce the judgment and sentence imposed. We are therefore of the opinion that the judgment and sentence appealed from should be, and the same is hereby, affirmed.
NIX, P. J., and BRETT, J., concur.